Citation Nr: 1222354	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a jaw disability (claimed as a residual of a jaw fracture).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The June 2007 RO rating decision denied not only service connection for a jaw disability, but also denied service connection for a psychiatric disability, lumbar spine disability, and chronic headaches.  The Veteran's July 2007 notice of disagreement (NOD) initiated an appeal for each of these issues.  However, a June 2008 rating decision granted him service connection for a psychiatric disability, a lumbar spine disability, and chronic headaches.  Hence, these matters are no longer on appeal before the Board.  

In July 2008, the Veteran submitted a new NOD initiating appeals of the ratings assigned for the disabilities service connected by the RO's June 2008 rating decision.  A statement of the case addressing these matters was issued in April 2009.  The Veteran has not perfected his appeal in the matters by submitting a timely substantive appeal; consequently, such matters are not before the Board.  

In correspondence (including May 2012 written argument by the Veteran's representative) the Veteran has re-raised arguments for higher ratings than those assigned by the June 2008 RO rating decision.  Such statements raise new increased rating claims for depression, degenerative disc disease of the lumbar spine, and tension headaches.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated these new claims, and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran is not shown to have a jaw disability.

CONCLUSION OF LAW

Service connection for a jaw disability (claimed as a jaw fracture residual) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The January 2007 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Copies of the Veteran's available pertinent service treatment records (STRs) are associated with his claims file.  The Board notes that documentation in the claims-file reflects that at the time of the Veteran's December 2006 claim, the RO was unable to locate the set of STRs that had been originally associated with the claims file during prior claims.  In May 2007, the National Personnel Records Center (NPRC) in St. Louis, Missouri, certified that the Veteran's complete service treatment records (STRs) were unavailable because they had been previously mailed to the RO.  The Veteran was notified of this in a May 2007 letter, and responded by submitting his own copies of his STRs.  The Board notes that the STRs now in the claims file clearly document that the Veteran suffered a significant injury to his left jaw during service; the occurrence of the injury in service is not in dispute.  Thus, copies of the Veteran's pertinent STRs are available for review.

Documentation in the claims file shows that in May 2007, the RO determined that it was necessary to "send veteran a modified version of the 'rebuilt file' letter, as the RO was concerned that the Veteran's STRs were missing after having been previously associated with the claims file, and the RO further believed that a rating decision from a previous adjudication had also been lost from the claims file.  The Board's own review of the claims file found that the February 1993 notice letter for the prior RO rating decision was misplaced, and in August 2008 the Veteran submitted his own copy of the January 1993 RO rating decision.  Other than the loss of the original copies of the Veteran's STRs and the original copy of the January 1993 RO rating decision, it does not appear that the contents of the Veteran's claims file were otherwise compromised or misplaced.  To the extent that some contents were lost, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original STRs and then, when such attempts were exhausted, obtaining copies of the pertinent STRs from the Veteran.  A May 2007 letter notified the Veteran that part of his claims file had been misplaced and was being reconstructed; he was asked to furnish any pertinent information he might have.  A large portion of the Veteran's claims file has been rebuilt, and the record is adequate to address the matter on appeal. 

The Veteran's pertinent postservice treatment records have been secured.  In March 2008, the Social Security Administration (SSA) advised that the Veteran's records in their custody had been destroyed (do not exist) and that further efforts to obtain them would be futile.  He was properly notified and instructed regarding the unavailability of his SSA records by a letter issued in April 2008.  He was afforded a VA examination in May 2008.  As discussed below, the Board finds that the report of that examination is adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs clearly document that he sustained suffered a fracture of the left mandible playing football in January 1967.  It is not in dispute that such injury occurred in service.  

In his December 2006 claim seeking service connection for "Jaw condition" the Veteran did not specify a diagnostic entity (beyond a vague reference to a jaw disability of some kind); he has not otherwise explained his claim beyond indications (including on May 2008 VA examination) that he experiences left- sided jaw pain that he believes is due to service.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether he actually has (during the pendency of his claim has had) the disability for which service connection is sought, i.e., a jaw disability entity that is a residual of a jaw fracture in service.  On a May 2008 VA examination, the Veteran complained of "pain/discomfort in left side of mandible"; but the VA examiner expressly found that the Veteran's past left mandible fracture healed with "no residuals."  The May 2008 VA examination report reflects a complete examination of the Veteran's jaw, consideration of his symptom complaints, and a thorough review of the Veteran's claims file (including his STRs), and the Board finds it to be adequate and probative medical evidence regarding whether or not the Veteran has a jaw disability.  Notably, the examiner's finding is not contradicted by any other competent medical evidence of record.

The Veteran's STRs document an injury to the Veteran's jaw in January 1967, but do not show or suggest a diagnosis of a chronic (versus acute and transitory) jaw disability residual of such; STRs from the more than two years of service following the jaw injury do not show any complaints or diagnoses suggesting the presence or onset of a chronic jaw disability.  The STRs suggest that neither the Veteran nor trained medical professionals believed that the January 1967 jaw fracture resulted in residual chronic disability or did not properly resolve with treatment.

The Board notes that the Veteran has separately sought (and has been awarded) service-connection for chronic headaches and spinal disability.  Various statements and treatment records over the years indicate that he has associated his headache and spinal symptoms with the jaw fracture injury in service.  He has described experiencing a continuity of pain since the injury in service; however, there is no notation of underlying pathology for the pain, or diagnosis of a specific jaw disability and the Veteran has not identified/alleged any such pathology or diagnosis.  His postservice treatment records, which consist of numerous private treatment records and VA treatment records dating back to the 1980s, are silent for any complaints, findings, treatment, or diagnosis of a jaw disability.  Accordingly, it is not shown that the Veteran has a jaw disability.

The Board acknowledges the Veteran's allegations that he has suffered from some manner of jaw pain continuously since service, and that he is competent to observe such symptoms; the Board finds no reason to question the credibility of his lay accounts regarding these symptoms.  However, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has not provided any competent (medical) evidence that he has a jaw disability.  It is again noteworthy at this point that service connection has already been established for chronic headaches and spinal disc disease as residuals of the injury in service that included the jaw fracture.  His nonspecific complaints are not competent evidence regarding the presence of a jaw disability underlying the pain complaints.  Whether or not there exists an insidious process responsible for his pain complaints is a complex medical question that is beyond the scope of lay observation.  The diagnosis of such disability is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372,1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Veteran is a layperson with no medical training; he does not cite to any medical opinion or medical literature to support a self-diagnosis, and does not offer any explanation of rationale for his opinion that he has a chronic jaw disability.  As is noted above, he was afforded a VA examination to determine whether he has a jaw disability, and the examination found he does not.  In the absence of competent evidence of a jaw disability (residual of a jaw fracture) during the pendency of this claim, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for a jaw disability as a residual of a jaw fracture is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


